OPINION — AG — ** MEMORANDUM ** ISSUES DEALING WITH: WHAT AUTHORITY DOES THE STATE OF OKLAHOMA, ACTING THROUGH THE STATE BOARD OF PUBLIC AFFAIRS, TO ENTER INTO AN ENFORCIBLE CONTRACT WITH A PRIVATE CORPORATION OR OTHER ENTITY TO PURCHASE AT A STIPULATED RATE ALL WATER TO BE USED BY A STATE INSTITUTION UNDER CONTROL OF THE BOARD, NOT ONLY DURING FISCAL YEAR BUT, FOR EXAMPLE, DURING THE ENSUING TEN FISCAL YEARS. YOUR QUESTION ALSO INVOLVES THE AUTHORITY OF A MUNICIPALITY OF THIS STATE TO ENTER INTO AN ENFORCIBLE CONTRACT WITH A PRIVATE CORPORATION OR OTHER ENTITY TO SELL WATER THERETO AT A STIPULATED RATE, ETC. (WATER, UTILITIES) CITE: 11 O.S. 304 [11-304], 11 O.S. 642 [11-642], 74 O.S. 63 [74-63], ARTICLE X, SECTION 23, ARTICLE X, SECTION 25 ARTICLE X, SECTION 27, OPINION NO. JULY 9, 1955 (APPROPRIATIONS) (FRED HANSEN)